DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Claims 1-14 in the reply filed on 02/09/22 is acknowledged. Accordingly, non-elected Claims 15-20 are hereby withdrawn from consideration.

Claim Rejections - 35 USC § 112
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 9 states that the first and second leads are alternately arranged along “long-side portions” of the first and second covers. Accordingly, Claim 9 is rendered particularly indefinite insofar as it is unclear what a “long-side” portion of a given cover comprises given the absence of a clear characterization of what structurally constitutes a “long-side” portion of a given cover and/or how a given portion is positioned relative to any other portion such that said given portion is a “long-side” portion. For purposes of examination, any side portion of a given cover may be interpreted as a “long-side” portion thereof. Proper clarification is required.

Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 11 states that the first and second leads are arranged along “first long-side portions” of the first and second covers but not along “second long-side portions” opposite thereto. Accordingly, Claim 11 is rendered particularly indefinite insofar as it is unclear what a “long-side” portion of a given cover comprises given the absence of a clear characterization of what structurally constitutes a “long-side” portion of a given cover and/or how a given portion is positioned relative to any other portion such that said given portion is a “long-side” portion. For purposes of examination, any side portion of a given cover may be interpreted as a “first long-side” portion thereof (such that an oppositely positioned “second long-side” portion may be determined). Proper clarification is required.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “close to” in Claim  14 is a relative term which renders the claim indefinite. The term “close to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, any position on a middle cover in accordance with Claim 14 will be interpreted as being “close to” second long-side portions of first and second covers which are also in accordance with Claim 14. Proper clarification is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US 2013/0136965), and further in view of Yasui et al. (US 2011/0195284) and Kusaba et al. (US 2015/0255225).

	Regarding Claim 1, Nakano teaches a battery pack (Abstract, [0001]). As illustrated in Figures 1-5, Nakano teaches that the battery pack comprises secondary batteries (1) (“battery cells”) each comprising a first end portion and a second end portion that are opposite each other in a length direction of the respective secondary battery, and a case (70) (“case”) having an accommodation space in which the battery cells are configured to be accommodated, wherein the case comprises a first subholder (71A) (“first cover”) and a second subholder (71B) (“second cover”) which are positioned so as to cover the first or second end portions of the secondary batteries ([0047]-[0056]). As illustrated in Figures 3-5, Nakano teaches that the battery pack comprises a plurality of first lead plates (80) (“first tab plates”) on the first subholder, and a plurality of second lead plates (80) (“second tab plates”) on the second subholder, wherein said lead plates are electrically connected to the first and second end portions of the secondary batteries ([0057]). As illustrated in Figures 6-10, Nakano teaches that the battery pack comprises a circuit board (74) that is positioned on the first lead plates (“positioned on” the first lead plates insofar as the circuit board is illustrated as being mounted over/above the first lead plates, and the instant Claim does further specify the positioning of the instantly claimed circuit board) ([0054]). As illustrated in Figures 6-10, Nakano teaches that the battery pack comprises a plurality of first lead pins (90) (“first lead”) and second lead pins (90) (“second lead”) which electrically connect the first and second lead plates to the circuit board ([0066]). As illustrated in Figures 26-27, Nakano teaches that the first and second lead pins are connected, via pin securing holes (74a), to the upper surface (“first side portion”) of the circuit board ([0073]).
	Nakano does not explicitly teach that the first subholder covers the first end portion of each secondary battery or that the second subholder covers the second end portion of each secondary battery (i.e. Nakano illustrates in Figure 5 the secondary batteries having reversed orientations such that the first subholder covers the first end portion of only certain secondary batteries, and the second subholder covers the second end portion of only certain secondary batteries.
	However, it is first noted that despite the illustrated configuration (e.g. Figure 5 wherein the secondary batteries have reversed orientations), Nakano teaches that the secondary batteries may be connected to one another in series to increase the output voltage or parallel to increase the output current ([0055]). Moreover, Nakano teaches that the secondary batteries are not restricted to the illustrated connection arrangement insofar as the battery pack may be freely designed based on the device in which it is used, the intended use of the battery pack, the number of secondary batteries being used, and the output voltage being used ([0055]).
	Furthermore, Yasui teaches a battery module (Abstract, [0001]). As illustrated in Figure 3, Yasui teaches that the battery module comprises a housing (50), a lid (20), a wiring board (30), and a plurality of batteries (40) comprising a first end portion (i.e. the top of each battery in illustrated orientation) and a second end portion (i.e. the bottom of each battery in the illustrated orientation) which are opposite each other in a length direction of each battery ([0056]). As illustrated in Figure 3, the lid is positioned so as to cover the first end portion of each battery ([0056]-[0057]). As illustrated in Figure 10, Yasui teaches that the housing may further comprise a separate closing member (50B) which is positioned so as to cover the second end portion of each battery ([0074]). As illustrated in Figures 3, 5A-5C, Yasui teaches that each battery is electrically connected to the wiring board via connection terminals (32) which interface with the first end portion of each battery and connection plates (34) which interface with the second end portion of each battery ([0059]-[0060]). As illustrated in Figures 3, 5A-5C, the connection terminals are positioned between neighboring connection plates, and vice versa, such that the connection terminals and connection plates are arranged in an alternating pattern along the length of the wiring board. Yasui teaches that the connection arrangement of the batteries to the wiring board helps reduce necessary space for power supply wiring, control wiring, etc. ([0061]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would (1) orient the secondary batteries of Nakano in the same direction such the first subholder covers the first end portion of each secondary battery and the second subholder covers the second end portion of each secondary battery, and (2) electrically connect the first lead pins and second lead pins, respectively, to the first and second end portions of each secondary battery, such that the first and second lead pins are arranged in an alternating pattern along the length of the circuit board, given not only because Nakano already teaches that the secondary batteries may be oriented in any desired connection arrangement based, for example, on the device in which  the battery pack is used, the intended use of the battery pack, the number of secondary batteries being used, and the output voltage being used, but also because Yasui discloses that such an orientation and connection arrangement is known/applicable for electrically interconnected batteries, and is especially advantageous from the standpoint of reducing necessary space for further wiring (e.g. power supply wiring, control wiring, etc.).
	Nakano, as modified by Yasui, does not explicitly teach that a battery cooling fluid is accommodated in the accommodation space of the case.
	However, Kusaba teaches an electric storage apparatus (Abstract, [0001]). As illustrated in Figures 1-2, Kusaba teaches that the apparatus comprises a plurality of batteries (1) which are accommodated in the accommodation space of a module case (40) ([0035], [0043]). As illustrated in Figure 7, Kusaba teaches that the module case comprises a plurality of slits (44a, 44b) which allow for the accommodation of a heat exchanging medium (e.g. air) within the accommodation space of the module case ([0049], [0082]-[0082]). Kusaba teaches that the plurality of slits allow for the heat exchanging medium to travel through the module case such that the temperature of the batteries can be efficiently adjusted ([0081]-[0084]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would construct the case of Nakano, as modified by Yasui, such that it comprises a plurality of slits therein, as taught by Kusaba, given that such slits would allow for the accommodation of heat exchanging medium (“cooling fluid”) within the accommodation space of the case such that the temperature of the secondary batteries can be efficiently adjusted.

	Regarding Claim 2, Nakano, as modified by Yasui and Kusaba, teaches the instantly claimed invention of Claim 1, as previously described.
	As previously described, the first and second lead pins are connected via pin securing holes (74a), to the upper surface of the circuit board, but not the lower surface (“second side portion”) that is opposite the upper surface (See Claim 1).

	Regarding Claim 3, Nakano, as modified by Yasui and Kusaba, teaches the instantly claimed invention of Claim 1, as previously described.
	As previously described, the battery pack comprises a plurality of first lead plates on the first subholder, a plurality of second lead plates on the second subholder, a plurality of first lead pins extending between (and therefore from) the first lead plates to the circuit board, and a plurality of second lead pins extending between (and therefore from) the second lead plates to the circuit board (See Claim 1).

	Regarding Claim 4, Nakano, as modified by Yasui and Kusaba, teaches the instantly claimed invention of Claim 3, as previously described.
	As illustrated in Figures 6-10 of Nakano (and in context of Nakano, as modified by Yasui and Kusaba), the first and second lead pins are connected to the upper surface of the circuit board, and are alternately arranged in a row on at least on one side of the circuit board.

	Regarding Claim 5, Nakano, as modified by Yasui and Kusaba, teaches the instantly claimed invention of Claim 3, as previously described.
	As previously described, the first and second lead pins are arranged in alternating pattern along the length of the circuit board (See Claim 1).

	Regarding Claim 6, Nakano, as modified by Yasui and Kusaba, teaches the instantly claimed invention of Claim 1, as previously described.
	Nakano, as modified by Yasui and Kusaba, does not explicitly teach that the second lead pin is longer than the first lead pin in the length direction.
	However, and as illustrated in Figures 6-10 of Nakano, the length of a given lead pin is made to be proportional to the distance between a given secondary battery and its connection point on the circuit board (i.e. increased distance requires a lead pin of increased length).
	Furthermore, and as illustrated in Figures 3, 5 of Yasui, the distance between the first and second end portions of each battery and the wiring board dictates the length required of each given connection terminal and connection plate (i.e. the connection plates require increased length as a result of an increased distance to the wiring board).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would increase the length of the second lead pin of Nakano, as modified by Yasui and Kusaba, relative to the first lead pin wherever necessary, given not only because Nakano and Yasui teach that the length of a battery interconnection structure (e.g. a lead pin) may be made proportional to the distance between said battery and a circuit board, but also because such modulation of lead pin length would ensure for proper connection of each secondary battery to the circuit board regardless of the distance between the first and second end portions of each secondary battery and the circuit board.

	Regarding Claim 7, Nakano, as modified by Yasui and Kusaba, teaches the instantly claimed invention of Claim 6, as previously described.
	As illustrated in Figures 6-10 of Nakano (and in context of Nakano, as modified by Yasui and Kusaba), the second lead pin extends, at least in part, from a side of the second subholder toward a side of the first subholder across a lateral side of the case.

	Regarding Claim 9, Nakano, as modified by Yasui and Kusaba, teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated the annotated Figure 6 of Nakano below (and in context of Nakano, as modified by Yasui and Kusaba), the first and second lead pins are alternately arranged along long-side portions of the first and second subholders.


    PNG
    media_image1.png
    495
    712
    media_image1.png
    Greyscale


	Regarding Claim 10, Nakano, as modified by Yasui and Kusaba, teaches the instantly claimed invention of Claim 9, as previously described.
	As illustrated in Figure 5 of Nakano (and in context of Nakano, as modified by Yasui and Kusaba) and the annotated Figure 6 of Nakano (See Claim 9), the plurality of first and second lead plates are alternately arranged, at least in part (i.e. at the lead openings (81) which directly connect with a given lead pin), along the long-side portions of the first and second subholders to electrically interconnect different pairs of secondary batteries. As illustrated in the annotated Figure 6 of Nakano (and in context of Nakano, as modified by Yasui and Kusaba), the first and second lead pins extend respectively from the first and second lead plates and are alternately arranged along the long-side portions of the first and second subholders.

Regarding Claim 11, Nakano, as modified by Yasui and Kusaba, teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in the annotated Figure 6 of Nakano below (and in context of Nakano, as modified by Yasui and Kusaba), the first and second lead pins are arranged along first long-side portions of the first and second subholders, but are not arranged along second long-side portions thereof opposite to said first long-side portions.


    PNG
    media_image2.png
    572
    729
    media_image2.png
    Greyscale


	Regarding Claim 12, Nakano, as modified by Yasui and Kusaba, teaches the instantly claimed invention of Claim 11, as previously described.
	Nakano teaches that a protective circuit comprising charge/discharge terminals (“switch device”) is positioned on the upper surface of the circuit board ([0054]). As illustrated in the annotated Figure 6 of Nakano (See Claim 11), the circuit board (and therefore the protective circuit comprising charge/discharge terminals) is positioned between the second long-side portions of the first and second subholders.

Regarding Claims 13-14, Nakano, as modified by Yasui and Kusaba, teaches the instantly claimed invention of Claim 11, as previously described.
	Nakano teaches that a protective circuit comprising charge/discharge terminals (“switch device”) is positioned on the upper surface of the circuit board ([0054]). As illustrated in the annotated Figure 7 of Nakano below, the case further comprises a circuit board holding structure (“middle case”) positioned between the first and second subholders. As illustrated in the annotated Figure 6 of Nakano (See Claim 11), the circuit board (and therefore the protective circuit comprising charge/discharge terminals) is at a position close to the second long-side portions of the first and second subholders.


    PNG
    media_image3.png
    367
    572
    media_image3.png
    Greyscale


Allowable Subject Matter

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

	Claim 8 further limits the battery pack by requiring that the second lead comprises a bent portion over a weld zone protruding from the lateral side of the case.
	As illustrated in Figure 27 of Nakano, the lead pins, which are connected to the secondary batteries and the circuit board, comprise a plurality of bent portions along their length. However, Nakano neither teaches nor suggests that the battery pack comprises a weld zone which protrudes from the lateral side of the case. 
Accordingly, Nakano neither teaches nor suggests that any of said plurality of bent portions is positioned over such a protruded weld zone, given the specific absence of such a protruded weld zone in the first place. Furthermore, neither Yasui nor Kusaba cure the aforementioned deficiencies in Nakano.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729